ORDER
Stephanie Lyle (“Mother”) appeals that portion of the trial court’s judgment in a dissolution of marriage action awarding her and Christopher Lyle (“Father”) joint physical custody with Father as “primary physical custodian.” Mother raises one point on appeal contending that the trial court erred in awarding primary physical custody to Father because the award was not in the best interests of the child in that it was against the weight of the evidence. Mother argues that she was the primary caretaker and was the parent more able to perform and meet the needs of the child because of Father’s involvement in raeecar driving and that the child was more closely bonded to her.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law. A written opinion reciting the detailed facts and restating the applicable principles of law would have no prec-edential or jurisprudential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment is affirmed. Rule 84.16(b).